Exhibit 10.3
MASTER DEBT RESTRUCTURING AGREEMENT
     This MASTER DEBT RESTRUCTURING AGREEMENT (the “Agreement”) is entered into
as of September 2, 2010 (the “Effective Date”) by and among POSTROCK ENERGY
CORPORATION, a Delaware corporation (“Parent”), POSTROCK ENERGY SERVICES
CORPORATION, a Nevada corporation, formerly known as Quest Resource Corporation
(“PESC”), POSTROCK MIDCONTINENT PRODUCTION, LLC, a Delaware limited liability
company (“PMP”), POSTROCK MIDSTREAM, LLC, a Delaware limited liability company
(“Midstream”), BLUESTEM PIPELINE, LLC, a Delaware limited liability company
(“Bluestem”), QUEST CHEROKEE, LLC, a Delaware limited liability company (“Quest
Cherokee”; Quest Cherokee, Bluestem, Midstream, PMP, PESC and Parent
collectively the “PostRock Parties”), the lenders party to the First Lien Credit
Agreement (as defined below) signatory hereto (the “First Lien Lenders” and
each, a “First Lien Lender”), Royal Bank of Canada, as administrative agent and
collateral agent for the First Lien Lenders (in such capacity, the “First Lien
Agent”), the lenders party to the Second Lien Credit Agreement (as defined
below) signatory hereto (the “Second Lien Lenders” and each a “Second Lien
Lender”), and Royal Bank of Canada, as administrative agent and collateral agent
for the Second Lien Lenders (in such capacity, the “Second Lien Agent”), the
lenders party to the Bluestem Credit Agreement (as defined below) signatory
hereto (the “Bluestem Lenders” and each, a “Bluestem Lender”), Royal Bank of
Canada, as administrative agent and collateral agent for the Bluestem Lenders
(in such capacity, the “Bluestem Agent”), the lender party to the Holdco Credit
Agreement (as defined below) signatory hereto (the “Holdco Lender”), and Royal
Bank of Canada, as administrative agent and collateral agent for the Holdco
Lender (in such capacity, the “Holdco Agent”)(collectively, the PostRock
Parties, First Lien Lenders, Second Lien Lenders, Bluestem Lenders and Holdco
Lender, the “Transaction Parties”).
RECITALS
     A. Parent, White Deer Energy L.P., a Cayman Islands exempted limited
partnership (“WDE”), White Deer Energy TE L.P., a Cayman Islands exempted
limited partnership (“WDETE”) and White Deer Energy FI L.P., a Cayman Islands
exempted limited partnership (“WDEFI”; WDEFI, WDETE and WDE collectively the
“Investors” and individually an “Investor”), have entered into that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”) pursuant to
which Parent will issue to the Investors in a private placement shares of
Series A Cumulative Redeemable Preferred Stock issued by Parent, together with
warrants to purchase common stock and Series B Preferred Stock, for at least
$50,000,000, with the Investors reserving $30,000,000 of additional capital to
be invested in equity of Parent under the terms and conditions of the Securities
Purchase Agreement (the “Investment Transaction”).
     B. Midstream (the successor by merger to Quest Midstream Partners, L.P.),
and Bluestem, as borrowers, the Bluestem Lenders, and Bluestem Agent entered
into that certain Amended and Restated Credit Agreement, dated November 1, 2007
(as heretofore amended, restated, supplemented or otherwise modified prior to
the date hereof, the “Bluestem Credit Agreement”), pursuant to which the
Bluestem Lenders extended or committed to extend certain senior credit
facilities to Midstream and Bluestem.
     C. PESC, as initial co-borrower, and Quest Cherokee, as borrower, the First
Lien Lenders, KeyBank National Association, as documentation agent, and First
Lien Agent entered into that certain Amended and Restated Credit Agreement,
dated November 15, 2007 (as heretofore amended, restated, supplemented or
otherwise modified prior to the date hereof, the “First Lien Credit Agreement”),
pursuant to which the First Lien Lenders extended or committed to extend certain
first lien senior credit facilities to PESC and Quest Cherokee.
Master Debt
Restructuring Agreement

 



--------------------------------------------------------------------------------



 



     D. Quest Cherokee, as borrower, the Second Lien Lenders, KeyBank National
Association, as syndication agent, Société Générale, as documentation agent, and
the Second Lien Agent entered into a Second Lien Senior Term Loan Agreement
dated as of July 11, 2008 (as heretofore amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Second Lien Credit
Agreement”), pursuant to which the Second Lien Lenders extended or committed to
extend certain junior second lien credit facilities to Quest Cherokee.
     E. PESC, as borrower, the Holdco Lender and Holdco Agent entered into that
certain Second Amended and Restated Credit Agreement, dated September 11, 2009
(as heretofore amended, restated, supplemented or otherwise modified prior to
the date hereof, the “Holdco Credit Agreement”), pursuant to which the Holdco
Lender extended or committed to extend certain credit facilities to PESC.
     F. The closing under the Securities Purchase Agreement is conditioned on a
restructuring of the indebtedness outstanding under the Bluestem Credit
Agreement, First Lien Credit Agreement, Second Lien Credit Agreement and Holdco
Credit Agreement (collectively, the “Debt Restructuring Transaction”).
     G. The Bluestem Lenders, the First Lien Lenders, the Second Lien Lenders
and the Holdco Lender have agreed to restructure their respective indebtedness
under the Bluestem Credit Agreement, First Lien Credit Agreement, Second Lien
Credit Agreement and Holdco Credit Agreement (collectively, the “Existing Credit
Agreements”) and have negotiated final, definitive amended and restated credit
agreements and related documents as set forth on Exhibit A hereto and have
delivered executed signature pages thereto which are being held in escrow
pending the consummation of the Restructure Transactions (as defined below).
     H. Prior to effecting a restructuring of the indebtedness outstanding under
the Existing Credit Agreements and consummating the Investment Transaction
contemplated by the Securities Purchase Agreement, Parent desires to engage in a
series of corporate transactions involving PESC and affiliates of PESC that
includes the amendment of the relevant organizational documents and the
amendment or termination of various material agreements that relate to the
Parent and its subsidiaries and their intercompany transactions or are impacted
by such corporate transactions, including the following: (i) PESC converting to
a Delaware close corporation; (ii) Quest Transmission Company, LLC conveying
three laterals to Bluestem (provided timely approval to do so is obtained from
the Kansas Corporation Commission); (iii) Quest Transmission Company, LLC
merging into PostRock Midstream, LLC; (iv) Quest Pipelines (KPC) converting to a
Delaware limited liability company named “PostRock KPC Pipeline, LLC”; (v) Quest
Kansas Pipeline, L.L.C. and Quest Kansas General Partner, L.L.C. merging into
PostRock KPC Pipeline, LLC; (vi) Quest Energy Service, LLC, Quest Mergersub,
Inc., Energy & Midstream Partners JV, LLC and Quest Midstream Holdings Corp.
each merging into PESC; (vii) PMP merging into Quest Cherokee, Quest Cherokee
surviving, and the EIN remaining that of Quest Cherokee; (viii) Quest Cherokee
Oilfield Service, LLC and PostRock Midstream, LLC each merging into PESC;
(ix) Quest Oil & Gas, LLC merging into Quest Cherokee; (x) Bluestem conveying
all vehicles and equipment to PESC; (xi) Quest Cherokee merging into Bluestem,
Bluestem surviving, and the EIN remaining that of Bluestem, and Bluestem taking
the name “PostRock MidContinent Production, LLC” (collectively, the “Corporate
Restructuring Transactions”; collectively the Investment Transaction, the Debt
Restructuring Transaction and the Corporate Restructuring Transactions, the
“Transaction”).
     I. The period between the Effective Date and the Transaction Closing Date
(as defined below) shall be known as the “Transaction Period”.
     J. The Transaction Parties wish to set forth their respective rights and
obligations during the Transaction Period.
AGREEMENT

2



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1. Consummation of Debt Restructuring Transaction
     1.1 The Debt Restructuring Transaction. Each of the Bluestem Lenders, First
Lien Lenders, Second Lien Lenders and Holdco Lender agree that the documents
listed on Exhibit A and attached hereto are in final, definitive form, that they
have delivered to the Bluestem Agent, First Lien Agent, Second Lien Agent and
Holdco Agent, respectively, their respective execution signature page to each
such document to be held in escrow and that upon consummation of the Corporate
Restructuring Transactions and contemporaneously with the closing of the
Investment Transaction such signature pages shall be deemed delivered and may be
attached to the relevant document to which they relate. No party hereto shall
have the right to require the return of its signature pages or to otherwise
revoke or withdraw its signature pages delivered pursuant to this Agreement
except pursuant to Section 5.3 hereof. Each such document upon execution and/or
attachment of signatures pages for all parties thereto and upon satisfaction of
any conditions precedent therein specified (except such conditions precedent as
may have been waived by the parties thereto in accordance with the terms
thereof) shall thereupon become a valid and binding obligation of the relevant
signatory, enforceable against such signatory in accordance with its terms. No
changes shall be made, other than typographical and grammatical corrections, to
any agreement listed on Exhibit A without the written consent of the required
percentage of lenders as specified in the relevant agreement listed on
Exhibit A.
          1.1.1 Conditions Precedent. The Debt Restructuring Transaction shall
be effective (the “Transaction Closing”) only upon the date (the “Transaction
Closing Date”) that the conditions precedent set forth in the Borrowing Base
Facility Credit Agreement (as defined in Exhibit A hereto), KPC Pipeline Credit
Agreement (as defined in Exhibit A hereto) and Quest Eastern Credit Agreement
(as defined in Exhibit A hereto), as determined by the administrative agent
specified in each such agreement, are satisfied or waived, as mutually agreed
upon by the parties thereto in accordance with the respective terms thereof.
2. Reservation of Lenders’ Rights.
     2.1 Reservation of Bluestem Lenders’ Rights. Until the Transaction Closing
Date, nothing in this Agreement shall affect the rights of the Bluestem Lenders
with respect to any breach, noncompliance, default or event of default arising
under the Bluestem Credit Agreement and the terms of this Agreement do not
constitute a waiver of, or agreement not to enforce, any default that has
occurred, or any right arising therefrom, under the Bluestem Credit Agreement.
The Bluestem Credit Agreement continues in full force and effect and all rights
of the Bluestem Lenders continue thereunder until the Transaction Closing Date
when the indebtedness owing thereunder will be restructured as provided in the
Borrowing Base Facility Credit Agreement and the KPC Pipeline Credit Agreement.
Notwithstanding the foregoing, the Bluestem Agent and each Bluestem Lender agree
to and do hereby permit any act or action required to consummate, and agree to
and do hereby waive compliance with any provision of the Bluestem Credit
Agreement or any Loan Document (as defined in the Bluestem Credit Agreement)
that would prohibit or restrict, the transactions contemplated by the Debt
Restructuring Transaction, Corporate Restructuring Transactions and Investment
Transaction; and any notice periods related to any such act or action are hereby
waived.
     2.2 Reservation of First Lien Lenders’ Rights. Until the Transaction
Closing Date, nothing in this Agreement shall affect the rights of the First
Lien Lenders with respect to any breach, noncompliance, default or event of
default arising under the First Lien Credit Agreement and the terms of this
Agreement do not constitute a waiver of, or agreement not to enforce, any
default that has occurred,

3



--------------------------------------------------------------------------------



 



or any right arising therefrom, under the First Lien Credit Agreement. The First
Lien Credit Agreement continues in full force and effect and all rights of the
First Lien Lenders continue thereunder until the Transaction Closing Date when
the indebtedness owing thereunder will be restructured as provided in the
Borrowing Base Facility Credit Agreement. Notwithstanding the foregoing, the
First Lien Agent and each First Lien Lender agree to and do hereby permit any
act or action required to consummate, and agree to and do hereby waive
compliance with any provision of the First Lien Credit Agreement or any Loan
Document (as defined in the First Lien Credit Agreement) that would prohibit or
restrict, the transactions contemplated by the Debt Restructuring Transaction,
Corporate Restructuring Transactions and Investment Transaction; and any notice
periods related to any such act or action are hereby waived.
     2.3 Reservation of Second Lien Lenders’ Rights. Until the Transaction
Closing Date, nothing in this Agreement shall affect the rights of the Second
Lien Lenders with respect to any breach, noncompliance, default or event of
default arising under the Second Lien Credit Agreement and the terms of this
Agreement do not constitute a waiver of, or agreement not to enforce, any
default that has occurred, or any right arising therefrom, under the Second Lien
Credit Agreement. The Second Lien Credit Agreement continues in full force and
effect and all rights of the Second Lien Lenders continue thereunder until the
Transaction Closing Date when the indebtedness owing thereunder will be
restructured as provided in the Borrowing Base Facility Credit Agreement.
Notwithstanding the foregoing, the Second Lien Agent and each Second Lien Lender
agree to and do hereby permit any act or action required to consummate, and
agree to and do hereby waive compliance with any provision of the Second Lien
Credit Agreement or any Loan Document (as defined in the Second Lien Credit
Agreement) that would prohibit or restrict, the transactions contemplated by the
Debt Restructuring Transaction, Corporate Restructuring Transactions and
Investment Transaction; and any notice periods related to any such act or action
are hereby waived.
     2.4 Reservation of Holdco Lender’s Rights. Until the Transaction Closing
Date, nothing in this Agreement shall affect the rights of the Holdco Lender
with respect to any breach, noncompliance, default or event of default arising
under the Holdco Credit Agreement and the terms of this Agreement do not
constitute a waiver of, or agreement not to enforce, any default that has
occurred, or any right arising therefrom, under the Holdco Credit Agreement. The
Holdco Credit Agreement continues in full force and effect and all rights of the
Holdco Lender continue thereunder until the Transaction Closing Date when the
indebtedness owing thereunder will be restructured as provided in the Quest
Eastern Credit Agreement. Notwithstanding the foregoing, the Holdco Agent and
the Holdco Lender agree to and do hereby permit any act or action required to
consummate, and agree to and do hereby waive compliance with any provision of
the Holdco Credit Agreement or any Loan Document (as defined in the Holdco
Credit Agreement) that would prohibit or restrict, the transactions contemplated
by the Debt Restructuring Transaction, Corporate Restructuring Transactions and
Investment Transaction; and any notice periods related to any such act or action
are hereby waived.

3.   Representations And Warranties

     3.1 All Parties. Each of the Transaction Parties hereby represents and
warrants to each of the other parties that the following statements are true and
correct as of the date hereof:
          3.1.1 Power and Authority. It has all requisite power and authority to
enter into this Agreement and to carry out the transactions contemplated by, and
perform its respective obligations under, this Agreement.
          3.1.2 Authorization. The execution and delivery of this Agreement and
the performance of its obligations hereunder have been duly authorized by all
necessary action on its part.

4



--------------------------------------------------------------------------------



 



          3.1.3 No Conflicts. The execution, delivery, and performance by it of
this Agreement do not and shall not (i) violate any provision of law, rule, or
regulation applicable to it or its certificate of incorporation or by-laws (or
other organizational documents) or (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it is a party or under its certificate
of incorporation or by-laws (or other organizational documents).
          3.1.4 Binding Obligation. This Agreement is the legally valid and
binding obligation of it, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability.
          3.1.5 Proceedings. No litigation or proceeding before any court,
arbitrator, or administrative or governmental body is pending against it that
would adversely affect its ability to enter into this Agreement or perform its
obligations hereunder.
4. Covenant With Respect To Transfers.
          To the extent any Transfer (as defined below) is otherwise permitted
under the terms of the Existing Credit Agreements, each Bluestem Lender, First
Lien Lender, Second Lien Lender and the Holdco Lender (for the purposes of this
section, each a “Lender”) covenants and agrees not to Transfer any of the
Obligations (as defined in the Existing Credit Agreements, as applicable, and
when used herein shall carry such meaning) held by it, in whole or in part,
unless the transferee agrees in writing to be bound by the terms of this
Agreement as though it had been an original signatory hereto. In the event any
Lender Transfers any of its Obligations in accordance with the terms of the
Existing Credit Agreements, as applicable, as a condition precedent to such
Transfer, each Lender agrees to cause the transferee to execute and deliver to
the Bluestem Agent, First Lien Agent, Second Lien Agent or Holdco Agent, as
applicable, a joinder agreement in form and substance acceptable to such
Bluestem Agent, First Lien Agent, Second Lien Agent or Holdco Agent, as
applicable, confirming the agreement of such transferee to be bound by the terms
of this Agreement as though it had been an original signatory hereto for so long
as this Agreement shall remain in effect. As used herein, the term “Transfer”
shall mean to, directly or indirectly, (i) sell, pledge, assign, encumber, grant
an option with respect to, transfer or dispose of any participation or interest
(voting or otherwise) in or (ii) enter into an agreement, commitment or other
arrangement to sell, pledge, assign, encumber, grant an option with respect to,
transfer or dispose of any participation or interest (voting or otherwise) in,
any portion of its right, title or interest in the Obligations, or the act
thereof. Each Lender agrees that any Obligations acquired by such Lender
following the date of this Agreement and prior to its Termination (as defined
below) shall be subject to the terms and conditions of this Agreement and shall
be subject to the same treatment in the Transaction as the Obligations held by
such Lender as of the date hereof. The provisions of this Section 4 shall cease
and be of no further force or effect upon the Termination of this Agreement.
5. Termination
     5.1 This Agreement shall terminate (“Termination”) upon the occurrence of
any of the following (provided that no such termination shall relieve any party
from liability for its breach or non-performance of its obligations hereunder
prior to the date of such termination):
          5.1.1 the Transaction Closing; provided however, that in the event of
a Termination pursuant to this clause 5.1.1., the last sentences of Section 2.1
through Section 2.4 hereof shall survive as such provisions affect or otherwise
relate to actions taken by the PostRock Parties during the Transaction Period;

5



--------------------------------------------------------------------------------



 



          5.1.2 the termination of the Securities Purchase Agreement pursuant to
the terms of Section 5.1 thereof;
          5.1.3 the commencement of any bankruptcy proceeding of any PostRock
Party or any of their subsidiaries; and
          5.1.4 October 1, 2010.
     5.2 As to a Termination pursuant to clause 5.1.2, the PostRock Parties
shall be entitled to cure, at their own expense, any Default (as defined in the
Existing Agreements, as applicable, and when used herein shall carry such
meaning) or Event of Default (as defined in the Existing Agreements, as
applicable, and when used herein shall carry such meaning) under the Existing
Credit Agreements caused by the consummation of the Corporate Restructuring
Transactions or any lack of notice or consent with respect thereto, within
forty-five (45) days of such Termination. Any time period relating to the
Corporate Restructuring Transactions under the Existing Credit Agreements shall
begin to run anew as of the date of such Termination as if such Corporate
Restructuring Transactions had not been consummated; and the PostRock Parties
shall be entitled to cure any such Default or Event of Default by unwinding some
or all of the Corporate Restructuring Transactions within such forty-five
(45) day period, or by giving timely notice to, or obtaining consent from, one
of more of (or, as applicable, the required percentage of) the First Lien Agent,
the Second Lien Agent, the Bluestem Agent, the Holdco Agent, the First Lien
Lenders, the Second Lien Lenders, the Bluestem Lenders, and the Holdco Lender
with respect to the Corporate Restructuring Transactions, to the extent required
by and pursuant to the terms of the Existing Credit Agreements.
     5.3 Upon any Termination pursuant to clause 5.1.2, clause 5.1.3 or clause
5.1.4, the Bluestem Agent, First Lien Agent, Second Lien Agent and Holdco Agent,
respectively, shall return the escrowed signature pages held by each of them to
the applicable Bluestem Lender, First Lien Lender, Second Lien Lender and Holdco
Lender, as the case may be, which signed such signature pages.
6. Miscellaneous Matters
     6.1 Integration. This Agreement sets forth in full the terms of agreement
between the parties. Nothing herein amends, supersedes or replaces any term or
provision of the Existing Credit Agreements or any of such agreements’
respective Loan Documents (as defined therein) except, in the event of a
Termination under clause 5.1.1 hereof, for waivers and consents under the last
sentences of Section 2.1 through Section 2.4 hereof as such relate to actions by
the PostRock Parties occurring during the Transaction Period.
     6.2 Amendment. No term of this Agreement may be modified or amended except
by a written agreement executed by the parties hereto.
     6.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.
     6.4 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement with its counsel.
     6.5 No Strict Construction. This Agreement has been prepared through the
joint efforts of all of the parties. Neither the provisions of this Agreement
nor any alleged ambiguity shall be interpreted

6



--------------------------------------------------------------------------------



 



or resolved against any party on the ground that such party’s counsel drafted
this Agreement, or based on any other rule of strict construction. Each of the
parties hereto represents and declares that such party has carefully read this
Agreement, and that such party knows the contents thereof and signs the same
freely and voluntarily. The parties hereby acknowledge that they have been
represented by legal counsel of their own choosing in negotiations for and
preparation of this Agreement and that each of them has read the same and had
their contents fully explained by such counsel and is fully aware of their
contents and legal effect.
     6.6 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS
OF NEW YORK LAW).
     6.7 Jurisdiction. The parties hereto agree that all disputes between any of
them arising out of, connected with or related to or incidental to the
relationship established between any of them in connection with this Agreement,
and whether arising in contract, tort, equity or otherwise, shall be brought in
or removed to the state or federal courts located in the State of New York, in
and for the Borough of New York, or of the United States of America for the
Southern District of New York, in each case sitting in Manhattan, but the
parties hereto acknowledge that any appeals from those courts may have to be
heard by a court located outside such locations. The parties hereto waive in all
disputes any objection that they may have to the location of jurisdiction of the
court designated to consider such dispute in accordance with the first sentence
of this Section 6.7.
     6.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, facsimile,
photocopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement. Any signature
page of a counterpart may be detached therefrom without impairing the legal
effect of the signatures thereon and attached to another counterpart identical
in form thereto but having attached to it one or more additional signature pages
signed by other parties.
     6.9 Section Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purposes.
     6.10 Successors and Assigns; No Third Party Beneficiaries. This Agreement
shall be binding on and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns, except as otherwise provided
herein. The terms and provisions of this Agreement are for the purpose of
defining the relative rights and obligations of the parties hereto with respect
to the transactions contemplated hereby and no person shall be a third party
beneficiary of any of the terms and provisions of this Agreement. Except as
provided in Section 4, none of the parties hereto shall assign or transfer any
of their rights or obligations hereunder without the written consent of the
other parties and then only to a person who has agreed to be bound by the
provisions of this Agreement.
     6.11 Specific Performance. Each party hereto recognizes and acknowledges
that a breach by it of any covenants or agreements contained in this Agreement
will cause other parties to sustain damages for which such parties would not
have an adequate remedy at law for money damages, and therefore each party
hereto agrees that in the event of any such breach, such other parties shall be
entitled to the remedy of specific performance of such covenants and agreements
and injunctive and other equitable relief in addition to any other remedy to
which such parties may be entitled, at law or in equity.

7



--------------------------------------------------------------------------------



 



     6.12 Remedies Cumulative. All rights, powers, and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any right, power,
or remedy thereof by any party shall not preclude the simultaneous or later
exercise of any other such right, power, or remedy by such party.
     6.13 No Waiver. The failure of any party hereto to exercise any right,
power, or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof, shall not constitute a waiver by such party
of its right to exercise any such or other right, power, or remedy or to demand
such compliance.
     6.14 Severability. If any portion of this Agreement shall be held to be
invalid, unenforceable, void or voidable, or violative of applicable law, the
remaining portions of this Agreement so far as they may practicably be performed
shall remain in full force and effect and binding on the parties hereto,
provided that, this provision shall not operate to waive any condition precedent
to any event set forth herein, or in the Transaction Documents.
     6.15 Further Assurances. From time to time during the Transaction Period,
at the request of any party hereto and without further consideration, the other
party or parties hereto shall make commercially reasonable efforts to execute
and deliver to such requesting party such instruments and documents and take
such other commercially reasonable action (but without incurring any material
financial obligation) as such requesting party may reasonably request in order
to consummate more fully and effectively the transactions contemplated hereby.
     6.16 Effectiveness of Agreement. This Agreement shall become effective upon
the execution and delivery on or prior to the Effective Date of counterparts
thereof by the signatories set forth below.
[SIGNATURE PAGES FOLLOW]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties have caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

                          POSTROCK ENERGY CORPORATION,    
 
                        By:   /s/ David C. Lawler                          
David C. Lawler, President and Chief Executive Officer    
 
                        POSTROCK ENERGY SERVICES CORPORATION,    
 
                        By:   /s/ David C. Lawler                          
David C. Lawler, President and Chief Executive Officer    
 
                        POSTROCK MIDCONTINENT PRODUCTION, LLC,    
 
                        By:   POSTROCK ENERGY SERVICES CORPORATION,            
Its sole member    
 
                            By:   /s/ David C. Lawler                          
        David C. Lawler, President                 and Chief Executive Officer  
 
 
                        POSTROCK MIDSTREAM, LLC,         as a Borrower,    
 
                        By:   POSTROCK ENERGY SERVICES CORPORATION,            
Its sole member    
 
                            By:   /s/ David C. Lawler                          
        David C. Lawler, President                 and Chief Executive Officer  
 
 
                        BLUESTEM PIPELINE, LLC,         as a Borrower,    
 
                        By:   POSTROCK MIDSTREAM, LLC,             Its sole
member    
 
                            By:   POSTROCK ENERGY SERVICES CORPORATION,        
        Its sole member    
 
                   
 
          By:   /s/ David C. Lawler
 
David C. Lawler, President    
 
              and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



                          QUEST CHEROKEE, LLC,         as a Borrower,    
 
                        By:   POSTROCK MIDCONTINENT PRODUCTION, LLC,            
Its sole member    
 
                            By:   POSTROCK ENERGY SERVICES CORPORATION,        
        Its sole member    
 
                   
 
          By:   /s/ David C. Lawler
 
David C. Lawler, President    
 
              and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a Bluestem Lender, a First Lien Lender, a
Second Lien Lender and Holdco Lender
      By:   /s/ Leslie P. Vowell         Leslie P. Vowell       
Attorney-in-Fact   

 



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK,
as a Bluestem Lender
      By:   /s/ Janet R. Naifeh         Janet R. Naifeh        Senior Vice
President     

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION,
as a First Lien Lender and as a Second Lien Lender
      By:   /s/ Robert F. Pollis, Jr.         Robert F. Pollis, Jr.       
Senior Vice President     

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Bluestem Lender and as a First Lien Lender
      By:   /s/ Saqib Khawaja         Saqib Khawaja        Vice President     

 



--------------------------------------------------------------------------------



 



            SOCIÉTÉ GÉNÉRALE,
as a First Lien Lender and as a Second Lien Lender
      By:   /s/ Cameron Null         Cameron Null        Vice President     

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.,
as a First Lien Lender, successor in interest to Wachovia Bank National
Association
      By:   /s/ Ronald F. Bentien, Jr.         Ronald F. Bentien, Jr.       
Director     

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Bluestem Lender and as a First Lien Lender
      By:   /s/ James A. Morgan         James A. Morgan        Vice President   
 

 



--------------------------------------------------------------------------------



 



            RZB FINANCE, LLC, as a First Lien Lender
      By:   /s/ John A. Valiska         John A. Valiska        First Vice
President              By:   /s/ Christoph Hoedl         Christoph Hoedl       
First Vice President     

 



--------------------------------------------------------------------------------



 



            COMPASS BANK, as a Bluestem Lender, successor in interest to
Guaranty Bank, fsb
      By:   /s/ John W. Wood         John W. Wood        Vice President     

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS, as a Bluestem Lender, successor in interest to Fortis
Capital Corp.
      By:   /s/ Larry Robinson         Larry Robinson        Director           
  By:   /s/ Betsy Jocher         Betsy Jocher        Director     

 



--------------------------------------------------------------------------------



 



            BANK OF OKLAHOMA, N.A.,
as a Bluestem Lender
      By:   /s/ Timothy F. Sheehan         Timothy F. Sheehan        Senior Vice
President     

 



--------------------------------------------------------------------------------



 



            AMEGY BANK NATIONAL ASSOCIATION,
as a First Lien Lender and as a Second Lien Lender
      By:   /s/ Terry Owen McCarter         Terry Owen McCarter        Senior
Vice President     

 